Citation Nr: 1146630	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-32 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from November 1977 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2011, the Board denied a claim of service connection for left ear hearing loss.  At that time, the Board also remanded the claim of service connection for a bilateral knee disorder to the agency of original jurisdiction for additional development.  Thereafter, the Board requested a medical expert opinion pursuant to 38 C.F.R. § 20.901 (2011).


FINDING OF FACT

The Veteran's bilateral knee osteoarthritis is related to in-service injuries or use.


CONCLUSION OF LAW

The Veteran has bilateral knee osteoarthritis that is the result of injury incurred in active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for bilateral knee osteoarthritis.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

The Veteran contends that he suffers from a bilateral knee disorder due to his service in the artillery forces, specifically asserting that his knees started to hurt and "get bad" while in the military due to extreme running and jumping, exercise, stress and strain.  The Board notes that the Veteran's DD 214 shows that his military occupational specialty was "cannon crewman," and that he served in this position, requires the operation of heavy machinery and considerable physical strength, for six years and nine months.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any problems with his knees, to include pain.  At the time of a January 1983 periodic examination, clinical evaluation of his lower extremities was normal and there were no findings related to either knee.  The available service treatment records do not contain a discharge examination.  

The post-service medical evidence does contain findings relating to the Veteran's knees.  He underwent MRI of each knee in September 2001.  The impression for the right knee was severe tear with maceration posterior horn lateral meniscus and probable involvement of the anterior horn of the lateral meniscus; probable tear of the posterior horn of the medial meniscus; and bone marrow edema pattern in the medial femoral condyle.  It was noted that the bone marrow edema pattern was worrisome for possible fracture and that the ACL appeared to be present.  The MRI of the left knee contained an impression of anterior cruciate ligament full thickness tear and Baker's cyst; and joint effusion.  The Board notes that the Veteran was in a motor vehicle accident a few months prior to this examination, but the medical reports associated with the motor vehicle accident only note a scalp laceration and shoulder injury.  See July 2001 Emergency Triage Notes.

The Veteran sought treatment with VA in August 2006 with complaints of bilateral knee pain and a knot behind the left knee.  He denied a history of injury but reported that his knees swelled intermittently, right greater than left, and that the large knot behind the left knee had been present for a while but was increasing in size.  The Veteran was assessed with popliteal cyst of the left knee, requiring surgical intervention.  A few days later, a separate record reports that an x-ray showed moderate degenerative joint disease of the left knee and mild degenerative joint disease and chondrocalcinosis of the right knee.

In December 2006, the Veteran was seen by a VA medicine and rehabilitation specialist, who noted swelling and thickening of the synovial membrane of the bilateral knees and crepitus, but no effusion or deformity.  A large Baker's cyst was found on the back of the left knee, and the physician also noted the right knee chondrocalcinosis seen in the earlier x-ray.  

A primary care note from May 2008 shows a past medical history of a popliteal cyst and knee arthritis.  Upon examination, the left popliteal fossa was tender to palpitation.  Primary care notes from September 2008, October 2008 and October 2009 show that the Veteran still complained of knee pain.  His left knee had a 2 by 7 centimeter cystic mass of the popliteal fossa noted in September 2008 and October 2009. 

In the March 2011 remand, the Board requested a VA compensation and pension examination to determine the diagnosis of any knee disorder found to be present and to obtain an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed knee disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including as a result of activities performed in conjunction with the Veteran's military duties.

The requested examination was conducted in April 2011.  At that time, the Veteran gave a history of developing problems with his knees in 1996 when he was having swelling and pain in his knees.  He also indicated that his knees would pop and give.  The Veteran reported some level of pain in his knees on a daily basis.  Physical examination of the Veteran's knees revealed moderate swelling, left worse than right; a severe amount of crepitus and grinding of the bilateral knees; and a 10 degree valgus angulation deformity of the right knee.  X-rays taken contained an impression for the right knee of moderate suprapatellar bursa pouch effusion; large loose body measuring 2.3 centimeters in the anterior Hoffa fat region; and mild patellofemoral and the medial compartment of the femorotibial osteoarthritis.  The impression for the left knee was a minimal patellofemoral and a moderate medial compartment of the femorotibial degenerative osteoarthritis.  The impression for both knees was mild soft tissue swelling involving the quadriceps and patellar tendons.  The Veteran was diagnosed with bilateral knee osteoarthritis.  The examiner indicated that after careful review of the Veteran's claims folder, there was no documentation in the file concerning any complaints or problems or injuries to this Veteran's bilateral knees.  Based on that, it was the examiner's medical opinion that the Veteran's current severe knee condition is not likely related to his time during active duty service.  

The Board acknowledges that at the time of the April 2011 examination, the Veteran reported a history of developing problems with his knees in 1996, which is approximately 12 years after his discharge from service.  The examiner failed to address whether any current knee disorder is related to or a result of the activities performed in conjunction with the Veteran's military duties, as requested.  The examiner also did not address the Veteran's prior assertions that his bilateral knee disorder is due to his service in the artillery forces and that his knees started to hurt and "get bad" while in the military due to extreme running and jumping, exercise, stress and strain. 

As noted previously, the Board requested a medical expert opinion pursuant to 38 C.F.R. § 20.901.  The reviewer was to address whether the Veteran had a bilateral knee disorder related to an in-service disease, event, or injury, including as a result of activities performed in conjunction with the Veteran's military duties.

Pursuant to the request, the claims file was forwarded to Dr. James Chapman, the Chief of Orthopedic Surgery at the VA Medical Center in Salisbury, North Carolina.  In an October 2011 medical expert opinion report, Dr. Chapman noted the Veteran's contention of the onset of knee pain after extreme running, jumping, exercise, stress, and strain during military service.  Dr. Chapman stated that the repetitive and strenuous nature of the Veteran's duty could have resulted in unrecognized damage to articular cartilage or meniscal tissue.  According to Dr. Chapman, these injuries would lead to progressive arthritis and potentially debilitating pain.  He noted that the Veteran's discharge from service occurred prior to when MRIs were used to diagnose knee injuries and there was no separation examination prior to discharge to contradict the Veteran's assertions.  Dr. Chapman noted that, although morbid obesity is another common cause of osteoarthritis, an October 2010 treatment record show normal height and weight.  This contradicts obesity as a contributing factor.  Significantly, Dr. Chapman stated that, even though the Veteran may have sustained injuries to the knees after service, there is no evidence to suggest the condition leading to the deterioration of his knees did not exist prior to any such injury.  Dr. Chapman gave the opinion that it is as likely as not that the Veteran's current osteoarthritis is related to in-service injuries or use.

In consideration of the evidence of record, the Board finds that the Veteran's bilateral knee osteoarthritis is related to in-service injuries or use.  Dr. Chapman's October 2011 medical opinion is persuasive as to the likely origin of the claimed disability.  The opinion was based on the relevant evidence of record and Dr. Chapman took into account the Veteran's seemingly credible history of experiencing knee pain after strenuous activity during service.  Additionally, Dr. Chapman explained that any knee injuries experienced by the Veteran subsequent to service does not rule out that knee problems existed prior to that time.  In view of this finding, the Board concludes that service connection is warranted for bilateral knee osteoarthritis.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for bilateral knee osteoarthritis is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


